Broyles, C. J.
1. The excerpt from the charge of the court, complained of in the amendment to the motion for a new trial, when considered in connection with the entire charge, was not error.
2. The evidence, while weak, authorized the jury to find that the defendant made an assault upon the female in question with the intent then and there to have carnal knowledge of her forcibly and against her will, and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Lulce and Bloodioorth, JJ., concur.

Graham & Cornwell, for plaintiff in error.
Alonzo M. Brand, solicitor-general, contra.